


  


 
 
 
EMPLOYMENT AGREEMENT
 
between
 
NATURAL GAS SERVICES GROUP, INC.
 
and
 
STEPHEN C. TAYLOR
 
Dated as of October 23, 2013
 
 

{JK00525120.1 }



--------------------------------------------------------------------------------




EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (the “Agreement”), dated as of October 23, 2013, is entered into
by and between NATURAL GAS SERVICES GROUP, INC., a Colorado corporation (the
“Company”), and STEPHEN C. TAYLOR, an individual (the “Executive”). This
Agreement shall be effective as of the date of this agreement.
 
W I T N E S S E T H:
 
WHEREAS, the Executive has been employed by the Company since January 13, 2005,
and presently serves as President, Chief Executive Officer and Chairman of the
Board pursuant to an Employment Agreement dated October 25, 2008 (the “Previous
Agreement”); and


WHEREAS, the Company and the Executive desire to enter into a new employment
agreement subject to the terms and conditions set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and the Executive hereby agree as follows:
  
1. Employment. During the Term (as defined in Section 4 below), the Company
shall employ the Executive and the Executive hereby accepts such employment
subject to the terms and conditions contained in this Agreement. Upon the proper
execution of this Agreement, the Previous Agreement shall be automatically
terminated.
 
2. Executive’s Duties. The Executive shall be employed on a full-time basis.
Throughout the Term, the Executive will use the Executive’s reasonable best
efforts and due diligence to assist the Company in achieving optimal operation
of the Company and the Company’s affiliated entities consistent with developing
and maintaining a quality business operation. The Executive shall also devote
all of Executive’s working time, attention and energies to the performance of
Executive’s duties and responsibilities under this Agreement.
 
2.1 Specific Duties. During the Term, the Executive shall serve as President,
Chief Executive Officer and Chairman of the Board of the Company. In such
capacity, the Executive shall have such duties, functions, responsibilities, and
authority customarily appertaining to the position of president, chief executive
officer and chairman of the board of a publicly held and listed corporation;
subject, however, to applicable restrictions imposed by the bylaws of the
Company and to the directives of the Board of Directors of the Company or its
Committees; with any directives of the Board of Directors or its Committees
being congruent with the aforementioned position and duties.
 
2.2 Rules and Regulations. The Company has issued various policies and
procedures applicable to employees and the Executive including the Company's
Employee Manual which sets forth the general human resources policies of the
Company and addresses frequently asked questions regarding the Company. The
Executive agrees to comply with such written policies and procedures

{JK00525120.1 }



--------------------------------------------------------------------------------




except to the extent inconsistent with this Agreement or applicable law. Such
policies and procedures may be changed or adopted in the sole discretion of the
Company by advance written notice to the Executive, provided that, to the extent
any such policies directly conflict with the terms of this Agreement, the terms
of this Agreement shall govern.
  
3. Executive’s Compensation. The Company agrees to compensate the Executive
during the Term as follows:
 
3.1 Base Salary. A base salary (the “Base Salary”), at the initial annual rate
of not less than Four Hundred Fifty Nine Thousand Two Hundred Fifty Dollars
($459,250.00), will be paid to the Executive in regular installments in
accordance with the Company’s designated payroll schedule. The Base Salary shall
be reviewed annually in January of each year, and may be increased in the
discretion of, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”), based on market trends, Company
performance, Executive performance and such other considerations as may be
deemed relevant by the Compensation Committee. Any such increased base salary
shall be considered “Base Salary” for all purposes under this Agreement.
  
3.2 Bonus. In addition to the Base Salary described in paragraph 3.1 of this
Agreement, the Executive shall be eligible for an annual bonus for each fiscal
year during the Term on the same basis as other executive officers under the
Company’s Annual Incentive Bonus Plan or the then current incentive plan which
shall be payable in accordance with the terms of such plan; provided that the
Executive’s annual bonus opportunity payable at achievement of “target” levels
shall be at least ninety percent (90%) of Base Salary for 2013 and at least one
hundred percent (100%) thereafter. Other bonus-earning levels, such as
‘threshold’ or ‘stretch’ levels, as well as any discretionary awards, may be
established by the Board of Directors. The performance metrics, weighting and
thresholds for each annual bonus opportunity shall be determined by the
Company’s Board of Directors or Compensation Committee in good faith following
consultation with the Executive.
 
3.3 Equity Compensation. The Company shall award the Executive a restricted
stock award or equivalently valued and equally liquid equity awards in January
of each year with an aggregate minimum value equal to at least 175% of the
Executive's Base Salary, subject to one-year vesting terms and other standard
terms which shall be established by the Compensation Committee taking into
account the performance of the Company, the Executive and industry norms.


3.4 Benefits. The Executive shall, during the Term, be eligible to participate
in such insurance, medical and other employee benefit plans, whether now in
place or that may be implemented from time to time in the future, including, but
not limited to, retirement, and/or 401(k) plans, of the Company which may be in
effect, from time to time, to the extent such plans are then generally available
to all employees or to senior management employees of the Company, with the
following considerations:



{JK00525120.1 }
2



--------------------------------------------------------------------------------




(a)    The Company shall pay all monthly premiums for any health insurance
plans, including but not limited to disability, dental and vision plans, and
similar benefit plans in which the Executive chooses to participate, provided
that said plans are available through the Company as a customary employee
benefit.


(b)    The Company shall pay premiums for comprehensive term life insurance for
the Executive in coverage amounts equal to three (3) times his annual base
salary.


(c)    The Company shall pay all costs, fees (professional or otherwise), tests,
prescriptions, hospital charges and any other expenses incurred to cover the
total cost of a comprehensive annual physical examination for the Executive.


(d)    Director’s and Officer’s Liability Insurance. The Company shall provide
the Executive with comprehensive liability insurance coverage in sufficient
amounts relative to his duties as the President, Chief Executive Officer and
Chairman of the Board of a publicly-held and listed company.


(e)    Professional Organization Dues. During the Term, the Company shall pay
the initiation fees and periodic dues for membership in any professional
organizations in which the Executive is as of the date of this Agreement a
member or may become a member, and the Company shall pay all charges and
expenses, including reasonable travel expenses, incurred by the Executive in
connection with membership in such organizations.


(f)    Company Vehicle. The Company shall provide a vehicle of the Executive’s
choice for the Executive to use in connection with his employment obligations
with the Company (the value of any such vehicle shall be approved by the
Compensation Committee of the Board of Directors of the Company). The Executive
shall be able to use the vehicle for personal use.


(g)    Vacations. The Executive shall be entitled to six (6) weeks of vacation
each calendar year, with pay.


(h)    Expenses. The Executive will be reimbursed for reasonable expenses
incurred in the performance of his duties and services hereunder and in
furtherance of the business of the Company upon presentation by the Executive of
an itemized account, accompanied by appropriate receipts satisfactory to the
Company.
 
4. Term. The term of Executive’s employment under the provisions of this
Agreement shall be for a three year term commencing on the Effective Date;
provided, however that the employment period hereunder shall automatically be
extended on a monthly basis on the last day of each month so that the term of
this Agreement will always be three years unless written notice of nonrenewal (a
“Notice of Nonrenewal”) is given by the Company in which case this Agreement
shall end three

{JK00525120.1 }
3



--------------------------------------------------------------------------------




years from the date of that written notice of nonrenewal (the “Term”), unless
terminated earlier under Section 5 of this Agreement.


5. Termination. This Agreement will continue in effect until the expiration of
the Term stated in Section 4 of this Agreement unless earlier terminated
pursuant to this Section 5.
 
5.1 Early Termination by Company. The Executive’s employment under this
Agreement may be terminated prior to the expiration of the Term by the Company
under the following circumstances:
 
5.1.1 Termination without Cause. The Company may terminate the Executive’s
employment without Cause at any time by the service of written notice of
termination to the Executive specifying an effective date of such termination
not sooner than thirty (30) business days after the date of such notice.


5.1.2 Termination for Cause. The Company may terminate the employment of the
Executive hereunder at any time for Cause (as hereinafter defined) (such a
termination being referred to in this Agreement as a “Termination For Cause”) by
giving the Executive written notice of such termination. As used in this
Agreement, “Cause” means:
 
(i) the Executive's conviction of, or plea of nolo contendere to, any felony or
to any crime or offense causing substantial harm to the Company or subsidiaries,
if any (whether or not for personal gain) or involving acts of theft, fraud,
embezzlement, moral turpitude or similar conduct;


(ii) malfeasance in the conduct of the Executive’s duties, including, but not
limited to, (1) willful, intentional and material misuse or diversion of the
Company's or subsidiaries’ funds, if any, (2) embezzlement, or (3) fraudulent,
willful and material misrepresentations or concealments on any written reports
submitted to the Company or subsidiaries, if any,


(iii) material failure to perform the duties of the Executive’s employment or
material failure to follow or comply with the reasonable and lawful written
directives of the Board of Directors of the Company, provided, however, that the
Executive shall have been informed, in writing, of such material failure and
given a period of not more than 60 days to remedy or commence remedy of same; or


(iv) a material breach by the Executive of the provisions of this Agreement
provided, however, that the Executive shall have been informed, in writing, of
such material breach and given a period of not more than 60 days to remedy or
commence remedy of same.
  
5.2 Termination by Executive. The Executive’s employment under this Agreement
may be terminated prior to the expiration of the Term by the Executive under the
following circumstances:

{JK00525120.1 }
4



--------------------------------------------------------------------------------




 


5.2.1 Termination by the Executive for Good Reason. The Executive may terminate
employment with the Company for “Good Reason” and such termination will not be a
breach of this Agreement by Executive. For purposes of this Agreement, Good
Reason shall mean the occurrence of one of the events set forth below:
 
(i) a material diminution in the Executive’s duties, control, authority, status
or position, or the assignment to the Executive of duties or responsibilities
which are inconsistent with such status or position, or a requirement that the
Executive report to a corporate officer or employee instead of reporting
directly to the Company’s Board of Directors, or a diminution in the duties and
responsibilities previously exercised by the Executive, or a loss of title, loss
of office, loss of authority, power or control, or any removal of the Executive
from, or any failure to reappoint or reelect him to, such positions, except in
connection with the termination of his employment by the Company for Cause;
 
(ii) a material reduction in the Executive’s Base Salary, or target or maximum
amount of the Executive’s annual bonus opportunity (it being understood that a
5% reduction or more in either Base Salary or the target or maximum amount of
Executive’s annual bonus opportunity will be considered material for this
purpose);
 
(iii) a material breach by the Company of this Agreement or any other material
agreement between the Executive and the Company; or


(iv) a relocation of more than fifty (50) miles of the Executive’s principal
office with the Company or its successor.


(v)  a Change of Control, which shall mean:
(A)   Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) that becomes the "beneficial owner" (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than thirty percent (30%) of the total voting power
represented by the Company's then-outstanding voting securities (provided
however, a sale to underwriters in connection with a public offering of the
Company's securities pursuant to a firm commitment by the underwriters to
purchase the securities offered shall not be a Change of Control);
(B)  The consummation of the sale or disposition by the Company of 50% or more
of the Company's assets;

{JK00525120.1 }
5



--------------------------------------------------------------------------------




(C)  The consummation of a merger or consolidation of the Company with or into
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than seventy
percent (70%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or
(D)  The Incumbent Board (as defined below) ceases for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the effective date whose election by the Board
was approved by a vote of at least a majority (51% or greater) of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest or appointment with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board and also excluding, for this purpose,
any such individual that was not originally identified, vetted and recommended
by the Nominating Committee of the Board in accordance with their normal
nominating process.  For purposes of this Agreement, the term “Incumbent Board”
means individuals who, as of the date of this Agreement, constitute the Board of
Directors.
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company's incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company's securities immediately before such transaction.  In addition and
notwithstanding the foregoing, with respect to a compensation amount or award
that is (i) subject to Section 409A and (ii) a Change of Control would
accelerate the timing of payment thereunder, the term "Change of Control" shall
mean a change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company as defined in
Section 409A and the authoritative guidance issued thereunder, but only to the
extent inconsistent with the above definition, and only to the minimum extent
necessary to comply with Section 409A as determined by the Committee.
 

{JK00525120.1 }
6



--------------------------------------------------------------------------------




Executive shall have the right to terminate this Agreement under this Change of
Control provision and thus be entitled to the severance payments and benefits
set forth in Section 5.5.1 hereof up to the day before the effective date of any
noted Change of Control event, and the obligations under Section 5.5.1 shall
survive and continue to be the obligation of the Company or its successor entity
following the Change of Control event.


Notwithstanding the foregoing, the Executive will not be deemed to have
terminated for Good Reason unless (A) the Executive provides written notice to
the Company of the existence of one of the conditions described above within
ninety (90) days after the Executive has knowledge of the initial existence of
the condition, (B) the Company fails to remedy the condition so identified
within thirty (30) days after receipt of such notice, (C) the Executive provides
a notice of termination to the Company within thirty (30) days of the expiration
of the Company’s period to remedy the condition specifying an effective date for
the Executive’s termination, and (D) the effective date of the Executive’s
termination of employment is within one hundred twenty (120) days after the
Executive provides written notice to the Company of the existence of the
condition referred to in clause (A). All timeframes may be extended upon mutual
written agreement between Company and Executive.
 
5.2.2 Termination by Executive without Good Reason. The Executive may
voluntarily terminate employment under this Agreement without Good Reason by the
service of written notice of such termination to the Company specifying an
effective date of termination no sooner than sixty (60) days after the date of
such notice. The Company reserves the right to end the employment relationship
at any time after the date such notice is given to the Company and to pay
Executive through the date of termination.
 
5.2.3 Retirement by Executive. The Executive may voluntarily terminate this
Agreement upon Retirement. As used in this Agreement, “Retirement” shall have
the same meaning as such term is used in the Company's 2009 Restricted
Stock/Unit Plan, which, with respect to employees, means termination of the
Executive’s employment in accordance with the Company’s retirement policies, as
in effect from time to time, if on the date of such termination (A) the
Executive is at least 55 years old and his continued service has extended for at
least five years, and (B) the number of full years in the Executive’s age and
his number of full years of continued service total at least 65. By way of
illustration, if the Executive terminates his employment in accordance with the
Company’s retirement policies on his 63rd birthday after six years of continued
service, the Executive’s total would be 69 and his termination would be treated
as a retirement; if the Executive’s continued service had extended for only four
years, his total would be 67 but the termination would not be treated as a
Retirement since he would not have met the minimum of five years of continued
service.


5.3 Termination upon Death. This Agreement shall be automatically terminated
upon the death of the Executive.



{JK00525120.1 }
7



--------------------------------------------------------------------------------




5.4 Disability. If the Executive suffers from a physical or mental condition
which in the reasonable judgment of a physician selected by the Company (and
reasonably acceptable to the Executive or his legal representative) prevents the
Executive from being able to substantially perform the duties specified herein
for a period of six (6) consecutive months, the Executive may be terminated by
the Company. “Disability” shall mean any physical or mental impairment which
qualifies a participant for disability benefits under any disability insurance
policy maintained by the Company covering the Executive or, if no such policy
applies, then a disability which meets either of the following definitions: (A)
the Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (B) any physical or mental impairment which would be
determined to be totally disabled by the Social Security Administration or the
Railroad Retirement Board.


5.5 Obligations of the Company upon Termination.


5.5.1 Termination without Cause; Good Reason; Death; Disability. Except for a
termination under Section 5.5.4, in the event the Executive’s employment is
terminated (a) without Cause under Section 5.1.1, (b) for Good Reason under
Section 5.2.1, (c) due to death under Section 5.3 or (d) due to disability under
Section 5.4, the Executive will receive as termination compensation the
following (lump sum amounts shall be paid within thirty (30) days of the date of
termination and payments shall be subject to applicable payroll withholding):


(i) a single lump sum cash payment equal to 300% of the Executive’s Base Salary;


(ii) all stock options, restricted stock and/or equity awards of any kind,
whether for common stock, preferred stock, warrants or any other securities of
the Company, held or due and owing to the Executive, shall immediately vest 100%
to the Executive on the date of termination;


(iii) the COBRA eligible health care insurance benefits (e.g., health, dental
and vision) being provided by the Company to the Executive on the date of the
Executive’s termination of employment shall continue in place at no cost to the
Executive during the COBRA Benefit Period. The “COBRA Benefit Period” means the
period of time after such termination during which COBRA benefits are available
to the Executive as of the date of the Executive’s termination as set forth in
the Company’s health care plan. The Executive shall be responsible for applying
for the COBRA eligible health care insurance benefit, paying for the same and
submitting evidence of such premium costs to the Company for reimbursement
during the COBRA Benefit Period. The Company shall reimburse the Executive for
such premiums within 15 days of receipt of evidence of the payment of the
premium costs to the Company. In the event that COBRA benefits for the Executive
expire or are no longer available at any time during the thirty-six (36) month
period after Executive

{JK00525120.1 }
8



--------------------------------------------------------------------------------




's date of termination, Company shall reimburse Executive for the cost of
obtaining equivalent health care coverage and benefits;


(iv) the Executive shall be entitled to receive any individual bonuses or
individual incentive compensation not yet paid but due and owing to the
Executive under the Company’s compensation plan or plans up to the date of the
Executive’s termination of employment, which amounts shall be paid to the
Executive in a single lump sum cash payment;


(v) a single lump sum cash payment equal to 300% of the Bonus amount referenced
in Section 3.2 for the year in which the termination occurred, which bonus shall
be calculated as if the Executive had remained employed by the Company during
that period and earned at the maximum award level;


(vi) the Executive shall be entitled to and/or shall immediately vest 100% in
any and all other compensation plans, deferred salary and/or deferred bonus
plans, 401(k) plans, bonus plans and/or incentive plans, including any owed or
due and owing, that the Executive participated in or contributed to at the date
of the Executive’s termination of Employment but that is not covered by (ii)
through (v) preceding; and


(vii) the Company will continue to pay premiums for any term life insurance
policy in existence as of the termination date for a period of thirty-six (36)
months after the termination date (subject to the policy expiring pursuant to
its terms prior to the expiration of the thirty-six month period.)


5.5.2 Termination by Executive without Good Reason or by the Company for Cause.
In the event the Executive’s employment is terminated for Cause under Section
5.1.2 or the Executive voluntarily resigns (other than by Retirement) without
Good Reason under Section 5.2.2, the Executive shall be entitled to (a) his Base
Salary through his final date of active employment which shall be payable in
lump sum within 30 days of the date of termination and payment of any other
amounts which have been earned but not yet paid as of the date of termination,
(b) any amounts owed under Section 5.5.1(iv), (c) receipt of any and all vested
benefits, including but not limited to restricted stock, stock options, 401(k)
plans and all deferred compensation plans, deferred salary, bonus plans and/or
incentive plans and (d) reimbursement of proper expenses under Section 3.4(h)
which were incurred prior to the date of termination but remain unreimbursed as
of such date. Executive shall not be entitled to any other severance benefits
except as expressly set forth in this Section 5.5.2. Payments shall be subject
to applicable payroll withholding.


5.5.3 Termination due to Retirement. In the event the Executive’s employment is
terminated due to Retirement, the Executive shall be entitled to (a) his Base
Salary through his final date of active employment which shall be payable in
lump sum within 30 days of the date of retirement and payment of any other
amounts which have been earned but not yet paid as of the date of retirement (b)
any amounts owed under Section

{JK00525120.1 }
9



--------------------------------------------------------------------------------




5.5.1(iv), (c) the vesting benefits set forth in Section 5.5.1(ii) and
5.5.1(vi), and (d) reimbursement of proper expenses under Section 3.4(h) which
were incurred prior to the date of termination but remain unreimbursed as of
such date. Executive shall not be entitled to any other retirement benefits
except as expressly set forth in this Section 5.5.3. Payments shall be subject
to applicable payroll withholding.


5.5.4 Termination due to Nonrenewal after Tenth Anniversary. In the event the
Company delivers to the Executive a Notice of Nonrenewal after the tenth
anniversary date of this Agreement and:


(A) the Executive’s employment is automatically terminated upon the expiration
of the remaining three year term, the Executive shall be entitled to (a) his
Base Salary through his final date of active employment which shall be payable
in lump sum within 30 days of the date of termination (b) any amounts owed under
Section 5.5.1(iv), (c) the vesting benefits set forth in Section 5.5.1(ii) and
5.5.1(vi), and (d) reimbursement of proper expenses under Section 3.4(h) which
were incurred prior to the date of termination but remain unreimbursed as of
such date. Payments shall be subject to applicable payroll withholding.
Executive shall not be entitled to any other severance benefits except as
expressly set forth in this Section 5.5.4; or


(B) the Executive’s employment is terminated prior to the expiration of the
remaining three year term, unless said termination is due to Cause or Voluntary
Resignation (in which case Section 5.5.2 shall apply), or Retirement (in which
case Section 5.5.3 shall apply), the Executive shall be entitled to (a) his Base
Salary at the time of termination for the remainder of his three year term which
shall be payable in lump sum within 30 days of the date of retirement; (b) a
single lump sum cash payment equal to 100% of the Bonus amount referenced in
Section 3.2 for each full year (if any) remaining in the three year term, plus a
pro-rata portion of such Bonus for any partial remaining year in the three year
term; (c) any amounts owed under Section 5.5.1(iv); (d) the vesting benefits set
forth in Section 5.5.1(ii) and 5.5.1(vi), (e) continuation of benefits in
5.5.1(iii) and 5.5.1 (vii) for the remainder of the three year term ( to be
reimbursed to Executive as the expense is incurred) and (f) reimbursement of
proper expenses under Section 3.4(h) which were incurred prior to the date of
termination but remain unreimbursed as of such date. Payments shall be subject
to applicable payroll withholding. Executive shall not be entitled to any other
severance benefits except as expressly set forth in this Section 5.5.4.


5.5.5 Requirements to Receive Severance or Retirement Benefits. The right to the
foregoing termination compensation described under this Section 5.5 is subject
to both the Executive’s execution and non-revocation of a severance agreement
and release substantially in the form attached to this Agreement as Exhibit A (a
“Severance Agreement”) within thirty (30) days following the Termination Date
(provided that, if such thirty (30) day period begins and ends in different
calendar years, such termination compensation shall be paid or vested in the
later taxable year), and the Executive’s compliance with all of the provisions
of this Agreement, including all post-employment obligations.

{JK00525120.1 }
10



--------------------------------------------------------------------------------






6. Business Opportunities and Intellectual Property; Personal Investments;
Covenant not to Compete; Confidentiality. The Executive acknowledges that in the
course of his employment by the Company and performance of services on behalf of
the Company he will become privy to various business opportunities, economic and
trade secrets and relationships of the Company. Therefore, in consideration of
this Agreement and the consummation of the Transaction, the Executive hereby
agrees as provided below in this Section 6.


6.1 Business Opportunities and Intellectual Property. The Executive:


6.1.1 shall promptly disclose to the Company those business opportunities
relating to manufacturing, fabricating, selling, leasing and the maintenance of
natural gas compressors or the design and manufacture of natural gas flare
systems, components and ignition systems developed by the Executive during the
Term, or originated by any third party and brought to the attention of the
Executive during the Term, together with information relating thereto (herein
collectively called "Business Opportunities");


6.1.2 shall promptly disclose to the Company any ideas, inventions, discoveries,
processes, designs, methods, substances, articles, computer programs and
improvements, whether or not patentable or copyrightable (all of the foregoing
being hereinafter collectively called "Intellectual Property"), which the
Executive discovers, conceives, invents, creates or develops, alone or with
others, during the Term, if such discovery, conception, invention, creation or
development (A) occurs in the course of the Executive’s employment with the
Company, or (B) occurs with the use of any of the Company’s time, materials or
facilities, or (C) in the opinion of the Board of Directors of the Company,
relates or pertains in any way to the Company’s purposes, activities or affairs
that are consistent with the Business Opportunities described in Section 6.1.1;


6.1.3 hereby assigns and agrees to assign to the Company and its successors,
assigns or designees, all of the Executive’s right, title and interest in and to
all Business Opportunities and Intellectual Property that the Executive is
obligated to disclose to the Company pursuant hereto; and


6.1.4 acknowledges and agrees that all Business Opportunities and Intellectual
Property constitute the exclusive property of the Company and accordingly agrees
that the Executive will not (directly or indirectly through any family members),
unless approved by the Board of Directors, permit any of his controlled
affiliates to, (A) invest or otherwise participate alongside the Company in any
Business Opportunities, (B) invest or otherwise participate in any business or
activity relating to a Business Opportunity, regardless of whether the Company
ultimately participates in such business or activity, or (C) use for any purpose
other than on behalf of the Company, any information pertaining to Business
Opportunities.


6.2 Personal Investments. Executive agrees that during the Term, the Executive
(whether in his own name or in the name of any family members or made by the
Executive's

{JK00525120.1 }
11



--------------------------------------------------------------------------------




controlled affiliates) will not make any investments with or in any person or
entity (other than the Company) which relates to the business of manufacturing,
fabricating, selling, leasing and the maintenance of natural gas compressors or
natural gas flare systems, components and ignition systems.


6.3 Confidentiality Obligations. The Executive agrees that during the Term and
the Noncompetition Period, the Executive will not knowingly use, publish,
disseminate or otherwise disclose, directly or indirectly, to any person other
than the Company and their respective officers, directors and employees, any
Business Opportunities, Intellectual Property and any other information
heretofore acquired, developed or used by the Company relating to their business
or their operations, properties, prospects, employees, customers, consultants,
vendors, joint venture partners or co-investors which constitutes proprietary or
confidential information of the Company ("Confidential Information"), including,
without limitation, any Confidential Information contained in any customer
files, contract files, production records, maintenance records, reports and
related data, memoranda, notes, records, drawings, manuals, correspondence,
financial and accounting information, customer lists, statistical data and
compilations, patents, copyrights, trademarks, trade names, inventions,
formulae, methods, processes, agreements, contracts, manuals or any other
documents relating to the business of the Company (collectively, the "Company’s
Business Records"), but excluding any Confidential Information which has become
part of common knowledge or understanding in the natural gas compressor industry
or otherwise in the public domain (other than from disclosure by the Executive
in violation of this Agreement) or,


a.
was known to recipient party, free of any obligation to keep it confidential,
prior to its disclosure by disclosing party;



b.
is or becomes publicly available by other than unauthorized disclosure;



c.
is received from a third party whose disclosure, to the best of the recipient
party’s knowledge, does not violate any confidentiality obligation; or



d.
is disclosed pursuant to the requirement or request of a governmental agency or
court of competent jurisdiction to the extent such disclosure is required by a
valid law, regulation or court order, and sufficient notice is given by the
recipient party to the disclosing party of any such requirement or request to
permit the disclosing party to seek an appropriate protective order or exemption
from such requirement or request.



However, this Section 6.3 shall not be applicable to the extent the Executive is
required to testify in a judicial or regulatory proceeding pursuant to the order
of a judge or administrative law judge after the Executive requests that such
Confidential Information be preserved.



{JK00525120.1 }
12



--------------------------------------------------------------------------------




6.4 Non-Compete Covenant. The Executive agrees that during the Term and
Non-competition Period (as defined in Section 6.5) the Executive will not
knowingly:


6.4.1 engage or participate in any manner, whether directly or indirectly
through any family member or as an employee, employer, consultant, agent,
principal, partner, more than one percent shareholder, officer, director,
licensor, lender, lessor or in any other individual or representative capacity,
in any business activity that relates to (A) the business of manufacturing,
fabricating, selling, leasing and the maintenance of natural gas compressors and
natural gas flare systems, components and ignition systems, (B) installing and
servicing flare stacks and related ignition and control devices or (C) in any
other business or activity related to the natural gas compressor industry that
is in competition in any manner whatsoever with the business of any of the
Company. The covenant and restrictions in this Section 6.4 pertain to any
geographic area within a 100 mile radius of a Company owned or leased facility
which is Company staffed and actively engaging in business on behalf of the
Company (all such areas being collectively referred to herein as, the
"Non-compete Area"); provided, however, such covenant and restrictions shall not
preclude the Executive from:


(i) making investments in securities of oil and gas companies, oil and gas
service companies, and natural gas compressor companies which are registered on
a national stock exchange, if the aggregate amount owned by the Executive and
all family members and affiliates does not exceed one percent of such company's
outstanding securities; or


(ii) maintaining his personal investments (whether in his own name or in the
name of any family members), if such personal investments and controlled
affiliates do not engage in any business activity that relates to the business
of manufacturing, fabricating, selling, leasing and maintaining of natural gas
compressors, or the design and manufacture of natural gas flare systems,
components and ignition systems, or the installation and servicing of flare
stacks and related ignition and control devices; or


6.4.2 actively solicit, directly or indirectly, any employee (or person who
within the preceding ninety (90) days was an employee) of the Company or any
other person who is under contract with or employed by the Company, to terminate
his or her employment by, or contractual relationship with the Company, or to
solicit such person to refrain from extending or renewing the same (upon the
same or new terms) or to become employed by or to enter into contractual
relations with or to enter into a relationship with a competitor of the Company.


6.5 For purposes of this Agreement, the term "Non-competition Period" means the
period commencing on the date the Executive ceases to be employed hereunder and
ending on the second anniversary of such date. The non-compete provisions of
Section 6.4 shall only apply if the Executive ceases to be employed pursuant to
Section 5.1.1, Section 5.2.1 (i), (ii), (iii), (iv), or

{JK00525120.1 }
13



--------------------------------------------------------------------------------




(v), or Section 5.4, thus triggering the Company’s obligations under Section
5.5.1, and the non-compete provisions shall no longer apply if Company breaches
its obligations under Section 5.5.1.


6.6 The invalidity or non-enforceability of this Section 6 in any respect shall
not affect the validity or enforceability of this Section 6 in any other respect
or of any other provision of this Agreement. If any provision of this Section 6
shall be held invalid or unenforceable by a court of competent jurisdiction by
reason of the geographic or business scope or the duration thereof, such
invalidity or unenforceability shall attach only to the scope or duration of
such provision and shall not affect or render invalid or unenforceable any other
provision of this Agreement, and, to the fullest extent permitted by law, this
Agreement shall be construed as if the geographic or business scope or the
duration of such provision had been more narrowly drafted so as not to be
invalid or unenforceable.


6.7 The Executive acknowledges that the Company's remedy at law for any breach
of the provisions of this Section 6 is and will be insufficient and inadequate
and that the Company shall be entitled to equitable relief, including by way of
temporary and permanent injunction, in addition to any remedies the Company may
have at law.


6.8 The provisions of this Section 6 shall survive termination of this
Agreement.


6.9 The parties to this Agreement agree that the limitations contained in this
Section 6 with respect to time, geographical area and scope of activity are
reasonable. However, if any court shall determine that the time, geographical
area or scope of activity of any restriction contained in this Section 6 is
unenforceable, it is the intention of the parties that such restrictive covenant
set forth herein shall be renegotiated in a mutually agreeable manner.
 
7. Non-Disparagement. Each party (which, in the case of the Company, shall mean
its officers and directors) agrees to not at any time during or after the Term
make statements which are intended to defame, disparage, embarrass or cause harm
to the other party or, in the case of the Company, any of its affiliated
entities or any of their officers and directors. Nothing in this paragraph shall
preclude any person from making truthful statements that are reasonably
necessary to comply with applicable law, regulation or legal process, or to
defend or enforce a person’s rights under this Agreement. The provisions of this
Section 7 shall survive termination of this Agreement
 
8. Reasonableness. The Company and the Executive have attempted to specify a
reasonable period of time and reasonable restrictions to which this Agreement
shall apply. The Company and Executive agree that if a court or administrative
body should subsequently determine that the terms of this Agreement are greater
than reasonably necessary to protect the Company’s interest, the Company agrees
to waive those terms which are found by a court or administrative body to be
greater than reasonably necessary to protect the Company’s interest and to
request that the court or administrative body reform this Agreement specifying a
reasonable period of time and such other reasonable restrictions as the court or
administrative body deems necessary.
 
9. Equitable Relief. The Executive acknowledges that the services to be rendered
by Executive are of a special, unique, unusual, extraordinary, and intellectual
character, which gives

{JK00525120.1 }
14



--------------------------------------------------------------------------------




them a peculiar value, and the loss of which cannot reasonably or adequately be
compensated in damages in an action at law; and that a breach by the Executive
of any of the provisions contained in this Agreement will cause the Company
irreparable injury and damage. The Executive further acknowledges that the
Executive possesses unique skills, knowledge and ability and that any material
breach of the provisions of this Agreement would be extremely detrimental to the
Company. By reason thereof, the Executive agrees that the Company shall be
entitled, in addition to any other remedies it may have under this Agreement or
otherwise, to injunctive and other equitable relief to prevent or curtail any
breach of this Agreement by him/her.
 
10. Continued Litigation Assistance. The Executive will reasonably cooperate
with and assist the Company and its representatives and attorneys as reasonably
requested, during and after the Term, with respect to any litigation,
arbitration or other dispute resolutions by being available at and for
reasonable times and durations for interviews, depositions and/or testimony in
regard to any matters in which the Executive is or has been involved or with
respect to which the Executive has relevant information; except for any dispute
resolutions between the Executive and Company arising from this Agreement. If
Executive is no longer employed by the Company, the Company will reimburse the
Executive for any time spent (at Executive’s last equivalent hourly rate) and
for any reasonable business expenses the Executive may incur in connection with
this obligation. This Section shall survive the termination of this Agreement.
 
11. Arbitration. If any dispute shall arise between Executive and Employer
relating to this Agreement and such dispute cannot be resolved amicably by the
parties, the parties agree that the dispute shall be settled by arbitration to
take place in Midland, Texas. The arbitration shall be administered by the
American Arbitration Association under its Employment Arbitration Rules and
Mediation Procedures (“Employment Rules”), and judgment upon the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof. In
any arbitration conducted pursuant to this Section, if any provision of the
Employment Rules is found to be unenforceable, such provision shall be severed,
and the arbitration shall proceed under the remainder of the Employment Rules.
This Section survives termination of the Agreement. Company shall reimburse
Executive an amount not to exceed $50,000 for any and all legal expenses
incurred, including costs of the arbitration and reasonable attorneys’ fees, by
Executive to litigate, mediate or arbitrate any disagreement between Executive
and the Company that arises out of this Agreement.


12. Indemnification. During and after the Term, the Company shall provide the
Executive with no less favorable directors’ and officers’ liability insurance
and indemnification rights than apply to any then-current officer or director of
Company. This Section shall survive the termination of this Agreement.
 
13. Miscellaneous. The parties further agree as follows:
 
13.1 Time. Time is of the essence of each provision of this Agreement.
 
13.2 Notices. Any notice, payment, demand or communication required or permitted
to be given by any provision of this Agreement will be in writing and will be
deemed to have been given when delivered personally or by express mail to the
party designated to receive such notice,

{JK00525120.1 }
15



--------------------------------------------------------------------------------




or on the date following the day sent by overnight courier, or on the third
business day after the same is sent by certified mail, postage and charges
prepaid, directed to the following address or to such other or additional
addresses as any party might designate by written notice to the other party:
  
 
To the Company:

 
 
Natural Gas Services. Inc.
508 West Wall Street, Suite 550
Midland, TX 79701
Attn: Board of Directors

  
 
To the Executive:

 
 
Stephen C. Taylor
the most recent home address in the records of the Company

 
13.3 Assignment. Neither this Agreement nor any of the parties’ rights or
obligations hereunder can be transferred or assigned without the prior written
consent of the other parties to this Agreement. Executive reserves all rights
under Section 5.2.1(v) to terminate this Agreement for Good Reason if the
Company is proposing assignment of the Agreement in a Change of Control
circumstance as defined in Section 5.2.1(v).


13.4 Construction. If any provision of this Agreement or the application thereof
to any person or circumstances is determined, to any extent, to be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which the same is
held invalid or unenforceable, will not be affected thereby, and each term and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law. This Agreement is intended to be interpreted, construed and
enforced in accordance with the laws of the State of Texas.
 
13.5 Entire Agreement. This Agreement, any documents executed in connection with
this Agreement, any documents specifically referred to in this Agreement and the
Company's Employee Manual constitute the entire agreement between the parties
hereto with respect to the subject matter herein contained, and no modification
hereof will be effective unless made by a supplemental written agreement
executed by all of the parties hereto. To the extent that either party discovers
any errors, inconsistencies or ambiguities in this Agreement, the parties agree
to work in good faith to correct any such errors, inconsistencies or
ambiguities.
 
13.6 Binding Effect. This Agreement will be binding on the parties and their
respective successors, legal representatives and permitted assigns. In the event
of a merger, consolidation, combination, dissolution, any type of change of
control or liquidation of the Company, the Executive shall have the right to
terminate this Agreement under Section 5.2.1 hereof up to the day before the
effective date of any noted Change of Control event, and the Company’s
obligations

{JK00525120.1 }
16



--------------------------------------------------------------------------------




under Section 5.5.1 shall survive and continue to be the obligation of the
Company or its successor entity or transferee or assign following the Change of
Control event.
 
13.7 Supersession. On execution of this Agreement by the Company and the
Executive, the relationship between the Company and the Executive will be bound
by the terms of this Agreement, any documents executed in connection with this
Agreement, any documents specifically referred to in this Agreement and the
Employee Manual. In the event of a conflict between the Employee Manual and this
Agreement, this Agreement will control in all respects.
 
13.8 Third-Party Beneficiary. The Company’s affiliated entities and partnerships
are beneficiaries of all terms and provisions of this Agreement and entitled to
all rights hereunder.
 
13.9 Section 409A. This Agreement is intended to be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and related U.S.
Treasury regulations or official pronouncements (“Section 409A”) and any
ambiguous provision will be construed in a manner that is compliant with such
exemption; provided, however, if and to the extent that any compensation payable
pursuant to this Agreement is determined to be subject to Section 409A, the
Company and Executive shall confer with each other regarding the issue and
mutually agree to a satisfactory resolution in order to comply with Section
409A. Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on his date of termination to be a “specified employee”
within the meaning of that term under Section 409A, then any payments and
benefits under this Agreement that are subject to Section 409A and paid by
reason of a termination of employment shall be made or provided on the later of
(a) the payment date set forth in this Agreement or (b) the date that is the
earliest of (i) the expiration of the six-month period measured from the date of
the Executive’s termination of employment or (ii) the date of the Executive’s
death (the “Delay Period”). Payments and benefits subject to the Delay Period
shall be paid or provided to the Executive without interest for such delay.
Termination of employment as used throughout this Agreement shall refer to a
separation from service within the meaning of Section 409A. To the extent
required to comply with Section 409A, references to a “resignation,”
“termination,” “termination of employment” or like terms throughout this
Agreement shall be interpreted consistent with the meaning of “separation from
service” as defined in Section 409A.
  
13.10 Clawbacks. Notwithstanding any other provision in this Agreement to the
contrary, Executive acknowledges that any “incentive-based compensation” within
the meaning of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (“Act”) may be subject to claw-back by the Company in the manner
solely required by the Act, as determined solely by the applicable rules and
regulations promulgated thereunder from time to time by the U.S. Securities and
Exchange Commission. Unless disallowed under the Act and any applicable rules
and regulations thereunder (i) any claw-back repayments required by the
Executive shall be paid without interest and on mutually agreeable terms and
(ii) this Section 13.10 shall expire on the fifth anniversary date of the
termination of this Agreement.


13.11 Section 280G Limitation on Parachute Payments. Notwithstanding any
contrary provision in this Agreement, in the event that it shall be determined
(as hereinafter provided) that any payment or distribution by the Company to or
for the benefit of Executive,

{JK00525120.1 }
17



--------------------------------------------------------------------------------




whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise pursuant to or by reason of any other agreement,
policy, plan, program or arrangement including, without limitation, any stock
option, restricted stock, stock appreciation right or similar right or the lapse
or termination of any restriction on, or the vesting or exercisability of, any
of the foregoing (the “ Total Payment ”), would be subject, but for the
application of this Section 13.11, to the excise tax imposed by Code
Section 4999, or any successor provision thereto (the “ Excise Tax ”), by reason
of being considered “contingent on a change in ownership or control” of the
Company, within the meaning of Code Section 280G, or any successor provision
thereto, then


(a) if the After-Tax Payment Amount would be greater by reducing the amount of
the Total Payment otherwise payable to Executive to the minimum extent necessary
so that, after such reduction, no portion of the Total Payment would be subject
to the Excise Tax, then the Total Payment shall be so reduced; and


(b) if the After-Tax Payment Amount would be greater without the reduction then
there shall be no reduction in the Total Payment.


As used in this Section 13.11, “After-Tax Payment Amount” means (i) the amount
of the Total Payment, less (ii) the amount if federal income taxes payable with
respect to the Total Payment calculated at the maximum marginal income tax rate
for each year in which the Total Payment shall be paid to Executive (based upon
the rate in effect for such year as set forth in the Code at the time of the
Total Payment), less (iii) the amount of the Excise Tax, if any, imposed on the
Total Payment. For purposes of any reduction made under this Paragraph A, the
portion of the Total Payment that shall be reduced shall be those that provide
Executive the best economic benefits, and to the extent any individual
components of the Total Payment are economically equivalent, each shall be
reduced pro rata.


This Section 13.11 is intended to follow the “best of net” or “best-net cutback”
approach. The determination of whether such a reduction is required will be made
at the expense of the Company by the Company's independent accountants or
benefits consultant, with consultation and input from the Executive. If a
reduction is required, the Company shall determine how the reduction among the
Total Payment shall be allocated until the reduction is fully accomplished.
IN WITNESS WHEREOF, the undersigned have executed this Agreement effective the
date first above written.
 
   

{JK00525120.1 }
18



--------------------------------------------------------------------------------




 
 
 
NATURAL GAS SERVICES GROUP, INC.
a Colorado corporation.
 
 
 
 
By:
 /s/ William F. Hughes, Jr. 
 
 
 
William F. Hughes, Jr.
Chairman, Compensation Committee
 
 
 
 
By:
 /s/ Stephen C. Taylor
 
 
 
Stephen C. Taylor,
Individually (the "Executive")

  



{JK00525120.1 }
19



--------------------------------------------------------------------------------






 






 


Exhibit A
 
Form of Severance Agreement and Release
 
(attached)













{JK00525120.1 }



--------------------------------------------------------------------------------




Form of Severance Agreement and Release
 
[Insert Date]
 
[Insert Employee Name]
[Insert Employee Address]
 
Dear [Insert Employee Name]:
 
In connection with the termination of your employment with Natural Gas Services
Group, Inc. (the “Company”) on [Termination Date], you are eligible to receive
the Severance Compensation as described in Section 5 of the Employment Agreement
executed between you and the Company on [ Insert Date ] (the “Employment
Agreement”) if you sign and return this letter agreement to me by [Return Date
—21 days from date of receipt of this letter agreement] and it becomes binding
between you and the Company.  By signing and returning this letter agreement and
not revoking your acceptance, you will be agreeing to the terms and conditions
set forth in the numbered paragraphs below, including the release of claims set
forth in paragraph 2.  Therefore, you are advised to consult with an attorney
before signing this letter agreement and you may take up to twenty-one (21) days
to do so.  If you sign this letter agreement, you may change your mind and
revoke your agreement during the seven (7) day period after you have signed it
by notifying me in writing.  If you do not so revoke, this letter agreement will
become a binding agreement between you and the Company upon the expiration of
the seven (7) day period.
 
If you choose not to sign and return this letter agreement by [Return Date-Same
as Above], or if you timely revoke your acceptance in writing, you shall not
receive any Severance Compensation from the Company.  You will, however, receive
payment for your final wages and any unused vacation time accrued through the
Termination Date, as defined below, on the Company’s regular payroll date
immediately following the Termination Date.  Also, regardless of signing this
letter agreement, you may elect to continue receiving group medical insurance
pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq.   If you so elect,
you shall pay all premium costs on a monthly basis for as long as, and to the
extent that, you remain eligible for COBRA continuation.  You should consult the
COBRA materials to be provided by the Company for details regarding these
benefits.  All other benefits will cease upon your Termination Date in
accordance with the plan documents.
 
The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
in writing within the seven (7) day period.
 
1.
Termination Date — Your effective date of termination from the Company
is [Insert Date] (the “Termination Date”).

 
2.
Release — In consideration of the payment of the Severance Compensation, which
you acknowledge you would not otherwise be entitled to receive, you hereby
fully, forever,


{JK00525120.1 }
3



--------------------------------------------------------------------------------




irrevocably and unconditionally release, remise and discharge the Company, its
affiliates, subsidiaries, parent companies, predecessors, and successors, and
all of their respective past and present officers, directors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
you ever had or now have against any or all of the Released Parties, including,
but not limited to, any and all claims arising out of or relating to your
employment with and/or separation from the Company, including, but not limited
to, all claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq. , the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101
et seq. , the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. ,
the Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et
seq. , the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq. , the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq. ,
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq. , Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. ,
and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
1001 et seq. , all as amended; all claims arising out of [ALL APPLICABLE TEXAS
STATE LAWS], all as amended; all common law claims including, but not limited
to, actions in defamation, intentional infliction of emotional distress,
misrepresentation, fraud, wrongful discharge, and breach of contract, including
without limitation, all claims arising from the Employment Agreement; all state
and federal whistleblower claims to the maximum extent permitted by law; all
claims to any non-vested ownership interest in the Company, contractual or
otherwise; and any claim or damage arising out of your employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this letter agreement shall
(i) prevent you from filing a charge with, cooperating with, or participating in
any proceeding before the Equal Employment Opportunity Commission or a state
fair employment practices agency (except that you acknowledge that you may not
recover any monetary benefits in connection with any such claim, charge or
proceeding) or (ii) deprive you of any rights you may have to be indemnified by
the Company as provided in any agreement between the Company and you or pursuant
to the Company’s Certificate of Incorporation or by-laws.
 
3.
Non-Disclosure, Non-Competition and Non-Solicitation — You acknowledge and
reaffirm your obligation to keep confidential and not disclose all non-public
information concerning the Company and its clients that you acquired during the
course of your employment with the Company, as stated more fully in Section 6 of
the Employment Agreement, which remains in full force and effect.

 

{JK00525120.1 }
4



--------------------------------------------------------------------------------




4.
Return of Company Property — You confirm that you have returned to the Company
all keys, files, records (and copies thereof), equipment (including, but not
limited to, computer hardware, software and printers, wireless handheld devices,
cellular phones, smartphones, tablets, etc.), Company identification, and any
other Company-owned property in your possession or control and have left intact
all electronic Company documents, including but not limited to those which you
developed or helped to develop during your employment.  You further confirm that
you have cancelled all accounts for your benefit, if any, in the Company’s name,
including but not limited to, credit cards, telephone charge cards, cellular
phone and/or wireless data accounts and computer accounts.

 
5.
Business Expenses and Final Compensation — You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you.  You further acknowledge that you have received payment in full for all
services rendered in conjunction with your employment by the Company, including
payment for all wages, bonuses and accrued, unused vacation time, and that no
other compensation is owed to you except as provided herein.

  
6.
Continued Assistance - You agree that after the Termination Date you will
provide all reasonable cooperation to the Company, including but not limited to,
assisting the Company transition your job duties, assisting the Company in
defending against and/or prosecuting any litigation or threatened litigation,
and performing any other tasks as reasonably requested by the Company.

 
7.
Cooperation — To the extent permitted by law, you agree to cooperate fully with
the Company in the defense or prosecution of any claims or actions which already
have been brought, are currently pending, or which may be brought in the future
against or on behalf of the Company, whether before a state or federal court,
any state or federal government agency, or a mediator or arbitrator.  Your full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare its claims or
defenses, to prepare for trial or discovery or an administrative hearing or a
mediation or arbitration and to act as a witness when requested by the Company
at reasonable times designated by the Company.  You agree that you will notify
the Company promptly in the event that you are served with a subpoena or in the
event that you are asked to provide a third party with information concerning
any actual or potential complaint or claim against the Company.

 
8.
Amendment and Waiver — This letter agreement shall be binding upon the parties
and may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
parties hereto.  This letter agreement is binding upon and shall inure to the
benefit of the parties and their respective agents, assigns, heirs, executors,
successors and administrators.  No delay or omission by the Company in
exercising any right under this letter agreement shall operate as a waiver of
that or any other right.  A waiver or consent given by the Company on any


{JK00525120.1 }
5



--------------------------------------------------------------------------------




one occasion shall be effective only in that instance and shall not be construed
as a bar to or waiver of any right on any other occasion.
 
9.
Validity — Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement.

 
10.
Confidentiality — To the extent permitted by law, you understand and agree that
as a condition for payment to you of the Severance Compensation herein
described, the terms and contents of this letter agreement, and the contents of
the negotiations and discussions resulting in this letter agreement, shall be
maintained as confidential by you and your agents and representatives and shall
not be disclosed except to the extent required by federal or state law or as
otherwise agreed to in writing by the Company.

 
11.
Nature of Agreement — You understand and agree that this letter agreement is a
severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.

 
12.
Acknowledgments —You acknowledge that you have been given at least twenty-one
(21) days to consider this letter agreement, and that the Company advised you to
consult with an attorney of your own choosing prior to signing this letter
agreement.  You understand that you may revoke this letter agreement for a
period of seven (7) days after you sign this letter agreement by notifying me in
writing, and the letter agreement shall not be effective or enforceable until
the expiration of this seven (7) day revocation period.  You understand and
agree that by entering into this agreement, you are waiving any and all rights
or claims you might have under the Age Discrimination in Employment Act, as
amended by the Older Workers Benefits Protection Act, and that you have received
consideration beyond that to which you were previously entitled.

 
13.
Voluntary Assent — You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this letter agreement, and that you fully understand the meaning and intent
of this letter agreement.  You state and represent that you have had an
opportunity to fully discuss and review the terms of this letter agreement with
an attorney.  You further state and represent that you have carefully read this
letter agreement, understand the contents herein, freely and voluntarily assent
to all of the terms and conditions hereof and sign your name of your own free
act.

 
14.
Applicable Law — This letter agreement shall be interpreted and construed by the
laws of the State of Texas, without regard to conflict of laws provisions.  If
any dispute shall arise between you and the Company relating to this Agreement
and such dispute cannot be resolved amicably, you agree that the dispute shall
be settled by arbitration administered by the American Arbitration Association
under its Employment Arbitration Rules and Mediation Procedures (“Employment
Rules”), and judgment upon the award


{JK00525120.1 }
6



--------------------------------------------------------------------------------




rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. In any arbitration conducted pursuant to this Section, if any provision
of the Employment Rules is found to be unenforceable, such provision shall be
severed, and the arbitration shall proceed under the remainder of the Employment
Rules.
 
15.
Entire Agreement — This letter agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to your
Severance Compensation and the settlement of claims against the Company and
cancels all previous oral and written negotiations, agreements and commitments
in connection therewith.  Nothing in this paragraph, however, shall modify,
cancel or supersede your obligations set forth in paragraph 2 herein.

 
16.
Tax Acknowledgement — In connection with the payments and consideration provided
to you pursuant to this letter agreement, the Company shall withhold and remit
to the tax authorities the amounts required under applicable law, and you shall
be responsible for all applicable taxes with respect to such payments and
consideration under applicable law.  You acknowledge that you are not relying
upon the advice or representation of the Company with respect to the tax
treatment of any of the Severance Compensation set forth in Section 5 of the
Employment Agreement.

 
If you have any questions about the matters covered in this letter agreement,
please call me at [Insert Phone Number].
 
 
Very truly yours,
 
 
 
By:
 
 
 
[Name]
 
 
[Title]

 
I hereby agree to the terms and conditions set forth above.  I have been given
at least twenty-one (21) days to consider this letter agreement and I have
chosen to execute this on the date below.  I intend that this letter agreement
will become a binding agreement between me and the Company if I do not revoke my
acceptance in seven (7) days.
 
 
 
 
Stephen C. Taylor
 
Date

 
To be returned to me by no later than [21 days from date of receipt of this
letter].
 





{JK00525120.1 }
7

